[PUBLISH]


                      IN THE UNITED STATES COURT OF APPEALS

                              FOR THE ELEVENTH CIRCUIT



                                         No. 94-9131



                            D. C. Docket No. 1:92-CV-2137-ODE


ROBERT K. JOINER and KAREN P. JOINER,

                                                                          Plaintiffs-Appellants,

                                            versus

GENERAL ELECTRIC COMPANY, A New York Corporation; WESTINGHOUSE ELECTRIC
CORPORATION, A Pennsylvania Corporation; MONSANTO COMPANY, A Delaware
Corporation,

                                                                        Defendants-Appellees.



                         Appeal from the United States District Court
                             for the Northern District Georgia

                                     (February 9, 1998)

         ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES


Before BIRCH and BARKETT, Circuit Judges, and SMITH*, Senior Circuit Judge.



__________________________
      *Honorable Edward S. Smith, Senior U.S. Circuit Judge for the Federal Circuit, sitting by
      designation.
PER CURIAM:
        On December 15, 1997, the Supreme Court reversed the judgment of the panel in this case

reversing the district court’s exclusion of plaintiff’s expert testimony and grant of summary

judgment. General Electric Co. v. Joiner, 118 S. Ct. 512 (1997). However, the Supreme Court

noted that genuine issues of material fact still preclude summary judgment in this case. Specifically,

the Supreme Court stated that:

        Whether Joiner was exposed to furans and dioxins, and whether if there was such exposure,
        the opinions of Joiner’s experts would then be admissible, remain open questions. We
        accordingly reverse the judgment of the Court of Appeals and remand this case for
        proceedings consistent with this opinion.

Id. at 519.

        Accordingly, we REMAND this case to the district court for further proceedings consistent

with the Supreme Court’s decision and order.




                                                  2